COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                 ORDER ON MOTION FOR REHEARING AND REHEARING EN BANC

Appellate case name:      Holly Dawn Ruthven a/k/a Holly Dawn Ruthven-Main
                          v. D. Elaine Wike

Appellate case number:    01-19-00817-CV

Trial court case number: 15-CV-1153

Trial court:              122nd District Court of Galveston County

       Appellant, Holly Dawn Ruthven, has filed motions for rehearing and rehearing en banc.
The panel has voted to deny appellant’s motion for rehearing. The en banc court has voted to deny
appellant’s motion for rehearing en banc. Accordingly, it is ordered that appellant’s motions for
rehearing and rehearing en banc are denied.

Panel consists of Justices Goodman, Landau, and Countiss.

En banc court consists of Chief Justice Radack and Justices Kelley, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.

Judge’s signature: ____/s/ Gordon Goodman__________
                              Acting for the En Banc Court


Date: September 30, 2021